Citation Nr: 1329983	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  05-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from May 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the appeal currently certified to the Board is an appeal of a February 2010 rating decision.  Upon review of the claims file and VA's computerized records, however, the Board has determined that the Veteran had perfected an appeal as to the September 2003 rating decision by filing a timely VA Form 9 in February 2005 and no Board decision has been rendered as to that appeal to date.  Consequently, the Board finds that the appropriate rating decision on appeal is the one issued in September 2003.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for back condition in a February 1975 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent to February 1975 in support of the Veteran's claim for service connection for a low back disorder is material.



CONCLUSIONS OF LAW

1.  The February 1975 RO rating decision that denied service connection for a back condition is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2013).

2.  New and material evidence has been received and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the Veteran's claim for service connection for a low back disorder, which represents a grant of that aspect of the benefit sought on appeal, and remands the merits of that claim for additional development.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection for a back condition was last denied by the RO in a rating decision issued in February 1975.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, February 1975 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

New evidence received since February 1975 consists of the Veteran's statements, VA and non-VA medical treatment records, statements from private physicians, other federal records, and the report of VA examination in January 2010.  

Service connection for a back condition was previously denied in the February 1975 rating decision because a VA examination conducted in January 1975 failed to show a current disability.  Subsequent VA and non-VA medical treatment records show the Veteran has been diagnosed to have degenerative disc disease and degenerative joint disease/osteoarthritis/spondylosis of the lumbar spine.  Consequently, the Board finds these medical records to be material as they demonstrate the Veteran now has a current disability.

In addition, the Veteran has reported that he had the onset of low back pain after an incident while on active duty in November 1971 when, while he was checking the fluid level in his tank, another crewmember rotated the gun turret which struck him and knocked him to the ground.  He had reported he has had continuing back pain afterwards.  As this evidence tends to support the incurrence of an in-service injury, it is material evidence lending support to the claim for service connection.

Furthermore, the Veteran submitted a statement from his private physician dated in March 2005 that gave a positive opinion that the facts in the present case "lends itself to a correct assumption that the or[i]gin of his problem was tra[u]matic episode of being thrown from the tank in 1971."  As this evidence tends to support a nexus relationship between the Veteran's current low back disorder(s) and his reported military service, the Board finds it is material evidence as well.

Consequently, the Board finds that the new evidence either supports or would tend to support each of the elements for service connection for a low back disorder and is therefore sufficiently material to reopen the Veteran's claim.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to assist the Veteran in developing his claim.  This is detailed in the REMAND below.
  

ORDER

New and material evidence having been received, the Veteran's claim for service connection for a low back disorder is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, the Board finds that remand of the Veteran's claim is necessary for additional development.

The Veteran has stated that he had an X-ray of his lumbar spine done while on active duty at Fort Knox, Kentucky, in 1972.  The Board notes that the service treatment records do not contain a copy of any X-ray of the lumbar spine or treatment therefor in 1972 or while the Veteran was at Fort Knox, Kentucky.  On remand, the Veteran should be requested to submit any record he has in his possession of such report of treatment.

Furthermore, the Board notes that the medical evidence raises the question of whether the Veteran had an intercurrent work-related injury to his lumbar spine.  A post service May 1992 hospital discharge summary (which hospitalization was for alcohol dependence and depression) shows that the Veteran reported having low back pain with radiation down the leg and paresthesias in the foot.  This report indicates that he attributed this to "a barge accident in which he was involved in 1991."  Private treatment records from January and February of 1993, show the Veteran reported that he "suffered injury to back December 1991 and has had severe [low back pain] and [left] leg pain since."  Magnetic resonance imaging (MRI) study in February 1993 showed degenerative disc disease at the L4-5 and L5-S1 levels without definitive herniated nucleus pulposus.  In contrast, other records indicate that the post-service injury may have been in 1990.  (See May 1993 Rehab Medical note and July 1994 VA joints examination report.)  Specifically, at the July 1994 VA examination, the Veteran reported that, in August 1990, he was working for the "Corp. of Engineers below New Orleans" and a barge was struck and he was thrown out of bed and, after he got up, he was knocked down again.  In a Statement of Attending Physician Form received in June 1994, the Veteran's private physician stated that the Veteran was involved in a marine accident and had chronic pain secondary to severe degenerative disease of the lumbar spine.   

The Veteran has also submitted a Form CA-20a, a U.S. Department of Labor form entitled "Attending Physician's Supplemental Report" dated in February 1991, which indicates the Veteran sustained an "acute lubmar (sic) strain" on August 16, 1990 and that he was totally disabled for his usual work due to this injury.  In a March 2010 statement, however, the Veteran acknowledged that he received a back strain in 1991 while working with the Army Corps of Engineers when they were sunk at the mouth of the Gulf by an incoming ship in Venice, Louisiana; however, he stated that his employer refused any further treatment for his back stating that it was from an earlier injury, citing the same 1971-1972 treatment records from his military service as proof and, therefore, it terminated medical treatment and Workers' Compensation and released him to VA for further treatment.  

Given the evidence of an intercurrent injury in light of the Veteran's statement, the Board finds that the Workers' Compensation records from 1990 and 1991 should be sought as they are federal civilian employment records and may contain evidence that may be relevant to the Veteran's claim.

If any additional relevant records are obtained, then the Board finds that a new medical opinion is necessary for those records to be considered.  The last VA examination was conducted in January 2010.  The claims file should be returned to that examiner, if available, for an addendum updating his January 2010 medical opinion after taking into consideration the new evidence obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide a copy of any report of a 1972 lumbar spine X-ray taken at Fort Knox, Kentucky, that he may have in his possession.

2.  Contact the Army Corps of Engineers, or any other federal agency such as the Department of Labor, and request it provide copies of all records relating to the Veteran's workers' compensation claim or claims for injury or injuries to the lumbar spine received in 1990 and/or 1991.  A negative reply should be requested if no records are available.  

3.  Thereafter, only if the requested additional evidence is obtained, the Veteran's claims file should be forwarded to the VA examiner who conducted the January 2010 VA examination and he should be asked to consider the new evidence obtained (especially in light of the remaining evidence of record) and to determine whether this new evidence alters his prior medical opinion or the reasoning therefor.  He should provide an explanation of his findings in an addendum to his prior examination report.  

If the January 2010 VA examiner is not available, then the Veteran's claims file should be forwarded to another examiner with the appropriate expertise to render the opinion requested.  The examiner should review the claims file and all evidence related to treatment for the Veteran's low back disorder and provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current degenerative disc disease and spondylosis of the lumbar spine is related to any injury, disease or event in service, specifically the November 1971 injury the Veteran claims he incurred to his low back when he was knocked off his tank and received treatment as shown in the service treatment records.  The opinion should address any post service intercurrent injury.  The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


